UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1369



ROBERT R. CURTIS,

                Plaintiff - Appellant,

          v.


UNITED STATES OF AMERICA,

                Movant - Appellee,

          and


JOHN O. THOMPSON; STEWART REMER; HELEN HURCOMBE; MARK LANGSTEIN;
JOHN MCNULTY,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:05-cv-
00868-RWT)


Submitted:   August 14, 2008                  Decided:   August 19, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert R. Curtis, Appellant Pro Se.          Tarra R. DeShields-Minnis,
Assistant United States Attorney,            Baltimore, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Robert R. Curtis appeals the district court’s order

substituting the United States for all defendants and granting

judgment to the United States.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court. See Curtis v. Thompson, No. 8:05-cv-

00868-RWT (D. Md. Jan. 31, 2008).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                 3